DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich (DE 102016210121) see English translation provided by examiner, in view of Schutz (US 7182189).

	In regards to claim 1 and 11, Friedrich discloses a decoupling bearing for a suspension strut (1, Fig.1), the decoupling bearing comprising: 
	a suspension strut cup (2); 
	a connecting element (mounting part 12) that is connectable to a vehicle body (4); and 
	a damping element (11, and cavity 13 which can be filled with an insulating material paragraph 0034) disposed between and connecting the suspension strut cup (2) and the connecting element (12), wherein the damping element (11) is adhesively bonded (connected 
	the suspension strut cup (2) see fig.1 or 
	an intermediate element that is connected to the suspension strut cup (damping element, insulation element 11 connected to outer element 10 connected to the suspension strut cup). 
	However, Friedrich does not explicitly disclose that the damping element is adhesively bonded to the connecting element.  Schutz teaches an improvement technique of a comparable device where a damping element (11) of a strut bearing may be adhesively bonded to the connecting element (1) (See fig.1) in order for the damping element to connect well with any material and adapt for the particular application (Col.2 lines 4-9). Therefore, it would have been obvious to an ordinary person in the art for the bond of the damping element and the connecting element to be adhesive as taught by Schutz so as to provide a secure connection. 

	In regards to claim 2, Friedrich discloses wherein at least the damping element (11,13) interacts with the connecting element (12) and the intermediate element (10) to transmit a tensile force and/or a compressive force (paragraph 0020) .

	In regards to claim 3, Friedrich discloses the damping element has a contact surface by way of which the damping element is elastically bonded over its entire surface (paragraph 0014,0015). However, Friedrich fails to explicitly disclose the damping element is adhesively bonded over its entire surface.  
adhesively bonded. 
	In regards to claim 5, Friedrich discloses wherein at least one of the suspension strut cup, the connecting element, or the intermediate element has a planar contact surface that is elastically connected to the contact surface of the damping element but fails to explicitly disclose an adhesive connection. 
	Adhesive bonding is a common and well-known practice in the art for bonding two contact pieces in a bearing for a suspension strut, specifically a damping element and a connecting element. Schultz teaches a comparable device, a strut support bearing, where it is known to add adhesive bonding to the damping element contact surface to enhance the connection and allow for a secure bond with various materials, (the connecting element (1) has a planar surface that is adhesively bondable to the contact surface of the damping element (11) see fig.1 Col.2 lines 7-9).   It would have been obvious to a person of ordinary skill in the art by the effective filing date to apply the known improvement technique of adhesive bonding to Friedrich in the same way as taught by Schutz. In combination with the known improvement technique (with respect to claims 3, 4, and 5) the damping element (Friedrich: 11, 13) would have a contact surface by way of which the damping element is adhesively bonded over its entire surface (claim 3), or at least partially (claim 4) so as to provide a desired connection, and the connecting element (Friedrich, 12) has a planar contact surface (claim 5) that is adhesively bondable to the contact surface of the damping element so as to provide an advantageous connection. Because Schutz teaches, the dampening element can be adapted particularly well to the respective conditions of the specific application, irrespective of the material of the strut support or connecting element (Col.2 lines 4-7). 
 

	In regards to claim 6, Friedrich teaches the claimed invention but fails to disclose the damping element is comprised of polyurethane.  However, Schutz teaches the damping element is made of a polyurethane (Col.2 lines 19-20). Therefore It would have been obvious to one of ordinary skill in the art by the effective filing date to modify Friedrich with Schultz because Schutz teaches that “compared to other materials, cellular polyurethane has the advantage that the damping capacity increases relative with the increase in amplitude, and the dynamic hardening is generally not so high compared to other elastomers” (Col.2 lines 19-22). 

	In regards to claim 7, Friedrich teaches the claimed invention but fails to disclose that the damping element is comprised of cellular polyurethane. However, Schutz teaches the damping element is made of a cellular polyurethane (Col.2 lines 19-20). Therefore It would have been obvious to one of ordinary skill in the art by the effective filing date to modify Friedrich with Schultz because Schutz teaches that “compared to other materials, cellular polyurethane has the advantage that the damping capacity increases relative with the increase in amplitude, and the dynamic hardening is generally not so high compared to other elastomers” (Col.2 lines 19-22).

	In regards to claim 8, Friedrich discloses the damping element is disc-shaped (paragraph 0019,0023 designed essentially as a circular disk).  

	In regards to claim 9, Friedrich discloses an edge of the damping element is rounded-off (see fig.1, Paragraph 0019, 0023).  



	In regards to claim 13, Friedrich discloses a vehicle comprising the suspension strut (paragraph 0013).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrich (DE 102016210121) in view of Schutz (US 7182189) as applied to claim 1 above, and further in view of Mackovjak (US 4721325).
	In regards to claim 10, Friedrich fails to disclose the intermediate element is releasable connected to the suspension strut cup. However, Mackovjak teaches a known improvement technique of a comparable device wherein a releasable connection is provided with an upper mount (intermediate element) of a vehicle suspension unit (suspension strut cup) to allow access to service the strut, and reduce/eliminate the expense of removing the strut and suspension for onboard service (Col.1 lines 49-61). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to apply the known improvement technique of a releasable connection to the intermediate element and the suspension strut cup of Friedrich. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art that teach relevant bearing for suspension struts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616